Citation Nr: 1443411	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right hip.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative joint disease of the right hip and service-connected degenerative joint disease of the right knee.  

4.  Entitlement to service connection for a back disability (claimed as degenerative disc disease), to include as secondary to service-connected degenerative joint disease of the right hip and service-connected degenerative joint disease of the right knee.  




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2010, February 2011, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

With respect to the issue of entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right hip, the November 2010 rating decision granted entitlement to service connection for degenerative joint disease of the right hip and assigned an initial rating of 10 percent effective November 14, 2003.  Within one-year of the notification to the Veteran of the November 2010 rating decision, VA received correspondence from the Veteran in December 2010.  In a December 2010 letter, the Veteran requested a higher rating.  The Board construes this to be a notice of disagreement with the November 2010 rating decision.  38 C.F.R. § 20.201 (2013); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Accordingly, the issue on appeal is entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

The issue of entitlement to service connection for degenerative disc disease has been recharacterized as entitlement to service connection for a back disability as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).      
The issue of entitlement to an increased disability rating for service-connected degenerative joint disease of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence shows that his disability impacted his prior employment (before retirement), to include difficulty climbing the stairs and standing for long periods of time.  However, there is no indication in the record or from the Veteran himself that his retirement was due to his service-connected right hip disability or that he is unable to secure or follow a substantially gainful occupation due to his service-connected right hip disability.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee, entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative joint disease of the right hip and service-connected degenerative joint disease of the right knee, and entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the right hip and service-connected degenerative joint disease of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The functional impairment and loss of the service-connected degenerative joint disease of the right hip is not comparable to flexion of the thigh limited to 30 degrees or less.

2.  The evidence is in equipoise as to whether the Veteran's service-connected degenerative joint disease of the right hip manifests in limitation of rotation such that he cannot toe-out more than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2013).

2.  The criteria for a separate rating of 10 percent, but no higher, for limitation of rotation of the right hip are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in November 2003, September 2005, and October 2007 satisfied the duty to notify provisions with respect to a claim for service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  To the extent that the letters were sent after the initial adjudication of the claim, the claim was readjudicated by a Statement of the Case and Supplemental Statements of the Case.  Any timing error has been cured. See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the issue of entitlement to a higher initial rating for the service-connected right hip disability, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The notification requirements have been met.

As to the duty to assist, the identified VA medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations with respect to his service-connected right hip disability.  38 C.F.R. §  3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  The reports reflect examinations of the Veteran, contain the manifestations of the Veteran's disability, and provide the relevant information to rate the disability.  The Board observes that the VA examinations dated prior to June 2012, did not indicate at what point pain began during repetitive testing and the May 2005, March 2008, and April 2010 VA medical examinations did not provide measurements as to extension.  Nonetheless, the Board finds the clinical findings probative of the nature and severity of the Veteran's disability.  In addition, subsequent VA examination reports dated in January 2011 and June 2012 included extension measurements and the most recent VA medical examination completed in June 2012 indicated at what point pain began during repetitive range-of-motion testing.  Further, while the March 2008 VA examiner did not indicate whether repetitive range-of-motion testing resulted in additional functional impairment or loss, the examination reports dated in January 2011 and June 2012 contain such findings.  In light of the above, the Board finds that the evidence of record is adequate to rate the Veteran's disability.  Remanding for an additional VA examination report would only provide findings as to the current state of the Veteran's disability and would not be relevant or probative as to the extension of the hip and functional impairment and loss following repetitive range-of-motion testing in previous years.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's degenerative joint disease of the right hip is rated as 10 percent disabling under Diagnostic Code 5252.  Diagnostic Code 5252 provides a noncompensable disability rating for flexion of the thigh greater than 45 degrees.  A 10 percent rating is assigned for flexion of the thigh limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for limitation of flexion to 20 degrees.  A 40 percent rating is assigned for limitation of flexion to 10 degrees.

Under Diagnostic Code 5251, a 10 percent rating is warranted for extension limited to 5 degrees.  

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees, or when there is limitation of adduction and cannot cross legs.  When there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip) and 5255 (impairment of femur) are not applicable because the Veteran does not have ankyloses, flail joint, or impairment of femur.   

For reference, normal range of motion of the hip is extension to 0 degrees and flexion to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Analysis - Right Hip Disability

The Board thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA medical treatment records reflect that the Veteran has pain, tenderness to palpation of the hip, and limited motion of the hip.  A May 2005 VA medical treatment record shows that the Veteran reported tenderness to palpation of the right hip joint.  His hip x-ray showed mild degenerative joint disease.  The assessment was listed as degenerative joint disease and mild arthritis in the right knee and right hip.  He took Motrin with good pain relief.  A February 2013 VA medical treatment record noted that the Veteran had soreness in his hips when standing.  

A May 2005 VA examination report reflects that the Veteran was unable to walk more than a city block.  He avoided lifting, pushing, and pulling.  When he stood, he had to shift the weight to his left leg and unable to do any kneeling, squatting, or stooping.  Sitting and car travel were limited to about one hour.  He reported flare-ups of knee pain.  On examination of the right hip, there was no pain on palpation about the inguinal or the trochanteric area.  Flexion was 120 degrees, abduction was 30 degrees, external rotation was 30 degrees, and internal rotation was 0 degrees.  He experienced slight hip discomfort at the extreme of internal rotation of the hip.  Motor strength was 5/5.  After repetitive flexion and extension activity, testing for pain, weakness, and fatigability, there was no change of range of motion or pain pattern that had been described prior to activity.  The diagnosis was osteoarthritis of the right hip.
A March 2008 VA medical examination report shows that the Veteran experienced right hip pain since an in-service injury.  With respect to his knee and hip, he wore a rigid hinge brace, had limitations on walking, and walked less than a city block.  His functional limitations were severe.  He was unable to do any lifting, pushing, or pulling.  Standing caused knee pain.  He was unable to kneel, squat, or stoop.  Sitting and traveling in a car was limited to 30 minutes due to knee pain.  He had flare-ups of knee pain.  On examination of the right hip, he had tenderness on palpation of the inguinal and trochanteric region of the hip.  There was particular point tenderness about the tip of the greater trochanter at the area of the trochanteric bursa.  He limped on the right leg.  Flexion of the right hip was 90 degrees out of a normal 120 degrees.  Abduction was 30 degrees out of a normal 45 degrees.  External rotation was 40 degrees of a normal 60 degrees.  Internal rotation was 0 degrees of a normal 40 degrees.  Motor strength was at most 3/5.  Hip joint range of motion and strength were diminished due to complaint of pain on attempt at repetitive motion testing.  The examiner explained that testing and degree of which was not possible due to the extreme subjectivity of the exercise.  

An April 2010 VA examination report shows that the Veteran complained of pain in the right hip.  He had no support for his hips.  The Veteran had significant limitations on his walking.  He could walk less than one city block due principally to his knee discomfort.  He could not do any lifting, pushing, or pulling due to the right knee.  Standing caused discomfort both in his knee and hip.  He was unable to do any kneeling, squatting, or stooping, due principally to the knee condition.  Sitting and traveling in the car was limited due to hip complaints.  His sleep was occasionally disrupted and he had difficulty with stairs.  He reported flare-ups of his knee and hip about two to three times a week.  On examination, flexion was 90 degrees, abduction was 30 degrees, external rotation was 40 degrees, internal rotation was 0 degrees, motor strength of the hips was 4/5 and repetitive motion testing was 4/5.  After repetitive flexion and extension activity of the right hip, testing for pain, weakness, and fatigability, there was no change in range of motion or pain pattern that had been described prior to activity.  

An October 2010 VA examination report shows that the Veteran reported constant pain, stiffness, and a feeling like his right knee and hip were going to give out.  He reported flare-ups of his right hip and knee pains that are moderate in severity every day lasting hours at a time.  He denied symptoms of inflammation such as warmth, redness, or drainage.  He was able to stand for 15 to 30 minutes at a time.  He can only walk a few yards and has to stop.  He stopped once coming from the parking garage to the clinic area to rest due to right hip and knee pain.  He says he had significant effects on daily activities.  Chores, shopping and driving have severe effects.  Pain in his right hip and knee prevent him from exercise and sports.  There were moderate effects on traveling, bathing, and dressing.  He was unable to do any recreational activities.  There were mild effects on activities such as toileting and grooming.  On examination, he ambulated without assistive device with an antalgic gait.  There was tenderness to the right greater trochanteric region.  Right hip flexion was 0 to 120 degrees, extension was 0 to 20 degrees, and abduction was 0 to 30 degrees.  He was unable to have his toe out greater than 15 degrees with reports of pain.  He had limited motion with crossing his leg over and internal rotation by 10 degrees.  He had pain with repeated motion of the right hip and knee with guarding, facial grimace, and limited motion compared to contralateral.  

A January 2011 VA examination report shows that the Veteran takes Ibuprofen twice per day for his right hip.  He reported pain, stiffness, pain with stepping, especially on stairs, and moderate, weekly flare-ups of joint disease lasting for hours.  The precipitating factors for flare-ups were weather, more activity, and can have flares of increased pain almost every day.  Ibuprofen was used as an alleviating factor.  His standing limitation was 15 to 20 minutes and walking limitations were about 1/10 of a mile.  His gait was normal.  The summary of general joint findings was click in joint and no deformity.  On examination, there was objective evidence of pain with active motion on the right side.  Flexion was 80 degrees, extension was 20 degrees, abduction was 20 degrees, and the Veteran was able to cross the right leg over left and able to toe out beyond 15 degrees.  There was no joint ankylosis.  There was pain following repetitive motion testing, but no other additional limitations.  The Veteran was retired by age or duration of work.  He had decreased mobility and pain due to the disability.  There were moderate effects on chores, shopping, traveling, and driving.  There was a mild effect on dressing and severe effect on exercise.  

A June 2012 VA medical examination report shows that the Veteran reported going to his primary care provider for care and with flares, he avoids activity, especially stairs.  He had difficulty standing from a sitting position.  On range of motion testing, the Veteran exhibited 80 degrees of flexion with objective evidence of painful motion at 70 degrees, right hip extension was greater than 5 degrees with objective evidence of painful motion beginning at 5 degrees, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  He had functional loss and/or impairment of the hip and thigh including less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no indication of any excess fatigability, incoordination, instability, or disturbance of locomotion.  The Veteran had tenderness on palpation to the hip.  Hip flexion was 4/5-indicating active movement against some resistance.  Hip abduction was 4/5 and hip extension was 4/5.  He did not have ankylosis.  He did not use any assistive device as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  With respect to functional impact on work, the examiner indicated that the Veteran worked in the quality control department at Carrier and would have difficulty navigating stairs or being on his feet for long periods of time.  The examiner indicated that external rotation was 0 to 40 degrees bilaterally and internal rotation was 0 to 40 degrees bilaterally.  

In consideration of the evidence, the Board finds that the Veteran's right hip disability does not warrant a rating in excess of 10 percent.  Again, under Diagnostic Code 5252, a higher rating is warranted for flexion limited to 30 degrees or less.  A 10 percent rating, for which the Veteran is currently assigned, is warranted for flexion limited to 45 degrees.  In this case, the Veteran's flexion has not been limited to 45 degrees.  As a result, a rating in excess of 10 percent is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Board has considered other Diagnostic Codes to determine whether the Veteran would be entitled to a separate or higher disability rating for his service-connected degenerative joint disease of the right hip.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).  Diagnostic Codes 5251 and 5253 concern movements in different planes and, therefore, these limitations constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected right hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).  

Diagnostic Code 5251 provides a 10 percent rating for limitation of extension of the thigh to 5 degrees.  The record does not reflect limitation of extension of the thigh to 5 degrees.  A separate rating under Diagnostic Code 5251 is not warranted.  

With respect to Diagnostic Code 5253, a 10 percent rating is warranted when either the evidence reflects limitation of rotation cannot toe-out more than 15 degrees, affected leg; or, when there is limitation of adduction, cannot cross legs.  38 C.F.R. § 4.71a.  Again, as this is a different plane of motion of the hip, as opposed to flexion for which the Veteran already receives a 10 percent rating, a separate rating may be assigned.  The March 2008 and April 2010 VA examination reports reflect findings of 0 degrees of rotation, but do not address whether the Veteran was able to toe-out more than 15 degrees.  The October 2010 VA medical examination report indicated that the Veteran was unable to toe out beyond 15 degrees.  In contrast, the January 2011 and June 2012 VA examination reports show that the Veteran was able to toe out beyond 15 degrees.  In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran has limitation of motion such that he cannot toe-out more than 15 degrees.  In resolving the doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5253.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A higher rating of 20 percent is not warranted as there is no evidence of limitation of abduction lost beyond 10 degrees.  The October 2010 VA examination report determined that abduction was to 30 degrees.  The June 2012 VA examination report noted that abduction was not lost beyond 10 degrees.  The January 2011 VA examination report reflects abduction to 20 degrees.  

The Board considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5252 and Diagnostic Code 5253 on the basis of functional loss and impairment due to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has complained of pain, limited motion, flare-ups, disrupted sleep, stiffness, pain with stepping especially on stairs, and functional limitations on standing and walking.  The Board finds that the Veteran's assigned rating of 10 percent under Diagnostic Code 5252 and the 10 percent separate rating under Diagnostic Code 5253 encompasses the Veteran's functional impairment and loss.  Again, the Veteran does not even meet the criteria for a 10 percent under Diagnostic Code 5252 based on the objective range-of-motion findings.  Even considering the Veteran's functional impairment and loss, it is not comparable to flexion of the thigh limited to 30 degrees.  With respect to Diagnostic Code 5253, the evidence does not reflect limitation of abduction of, motion lost beyond 10 degrees.  The January 2011 VA examination report shows that the Veteran exhibited flexion to 80 degrees and abduction was 20 degrees.  There was pain following repetitive motion testing, but no other additional limitations.  In addition, the most recent VA medical examination report completed in June 2012 reflects that the Veteran experienced functional loss and impairment consisting of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no indication of any excess fatigability, incoordination, instability, or disturbance of locomotion.  The examiner stated that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5252 and a rating in excess of 10 percent is not warranted under Diagnostic Code 5253.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, id.  

Finally, the Board also considered whether a separate rating under Diagnostic Code 5251 would be warranted when considering the Veteran's functional impairment and loss.  Id.  Again, the Board notes that there were no extension measurements available prior to the October 2010 VA examination report.  However, the Board nonetheless finds that a separate rating for limitation of extension under Diagnostic Code 5251 is not appropriate.  The October 2010 VA examination report noted extension from 0 to 20 degrees.  The January 2011 VA examination report shows extension to 20 degrees.  There was pain following repetitive motion testing, but no other additional limitations.  The June 2012 VA examination report noted that extension was beyond 5 degrees.  While the examiner noted that the Veteran had pain beginning at 5 degrees and other functional impairment and loss, he did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  Thus, even when considering functional impairment and loss, the Veteran's extension is not comparable to limitation of extension to 5 degrees so as to warrant a separating rating under Diagnostic Code 5251.  

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Veteran's reverend, C.S.B. submitted a statement dated in November 2007.  C.S.B. stated that she knew the Veteran for about five years and has never known him not limp while walking or have problems going up and down the stairs.  She stated that she could not speak to the medical aspect of his conditions, but confirmed that he had a physical handicap.  However, the statements have been considered and the Board finds that the statements are outweighed by the objective clinical findings.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  These are more probative than the assertions requesting a higher rating.

There is no identifiable period that would warrant a rating in excess of 10 percent under Diagnostic Code 5252 or Diagnostic Code 5253.  Staged ratings are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  With respect to the Veteran's right hip, his functional impairment and loss has been considered and the Veteran's disability has not been shown to meet the criteria for a higher rating.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  He does not contend that the disability impacts his occupation beyond that which is contemplated by the currently assigned rating.  Further, there are no frequent periods of hospitalization.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right hip is denied.  

Entitlement to a separate rating of 10 percent, but no higher, for limitation of rotation, right hip, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Left Knee Disability

The Veteran requests service connection for a left knee disability as secondary to his service-connected right knee disability.  In this respect, the Veteran was provided a VA examination in July 2012.  The July 2012 VA examiner reviewed the claims file and indicated that the Veteran reported problems with his left knee about two years ago.  He reported pain in the knees and stated that he has not been told that he has a left knee condition.  He stated that his left knee gives out on him and he cannot walk too far without stopping for a minute.  The examiner noted that no left knee x-rays were completed at any time.  The examiner did not order imaging studies of the left knee and instead stated that there was no diagnosed condition in the claims file or the electronic medical record.  The examiner opined that it was "less likely than not" that any left knee disability was proximately due to or the result of the Veteran's service-connected right knee disability.  However, the rationale was based, in part, because there was no diagnosed condition.  There was no mention of aggravation.  38 C.F.R. § 3.310 (2013).  The Board finds that the examination is inadequate.  While the evidence is absent for a diagnosis of a left knee disability, the VA examiner discussed the Veteran's complaints related to his left knee, to include pain and giving way of the knee, but did not order an imaging study to determine whether there were any relevant findings or arthritis of the left knee.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As a result, the Board must remand for a new VA examination.  

Left Hip Disability and Back Disability

With respect to the Veteran's claims of entitlement to service connection for a left hip disability and back disability, the Board finds that a new VA medical examination must be completed.  The Veteran asserts that he is entitled to service connection as secondary to service-connected degenerative joint disease of the right hip.  See VA Form 21-4138, received December 2010.  The Veteran was provided a VA medical examination in January 2011.  The VA examiner reviewed the claims file.  The examiner opined that the Veteran's degenerative changes of his left hip were minimal and consistent with his age and that if the Veteran had been putting unusual strain on his left hip by favoring the right side, there would be more degenerative changes in the right hip than the left.  The examiner opined that the Veteran's left hip degenerative joint disease was less likely than not a result of his service-connected right knee degenerative joint disease.  The examiner also opined that the Veteran has not had significant treatment for his back and has not been noted to have an abnormal gait attributed to his hip that would contribute to arthritis of his back.  The examiner stated that even with an abnormal gait, muscle strain was more likely a result from abnormal torsion of the spine, not degenerative disc disease.  The examiner noted that the objective findings were not unusual for a man of his age, especially given his work history.  The examiner opined that it was "less likely than not" that the Veteran's back condition was a result of his service-connected right hip condition.  The examiner did not address aggravation.  38 C.F.R. § 3.310.  Therefore, the opinions are considered to be inadequate and new opinions are required prior to adjudication of the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the medical evidence reflects an indication that the Veteran's hip disability and/or back disability may be related to his service-connected right knee disability.  For instance, an April 2010 VA examiner noted that the Veteran's present "hip complaints" were secondary to gait disturbance from the knee condition.  The examiner stated that the Veteran had multiple surgeries on his right knee, which at the very least would cause referred pain to the hips.  A June 2010 VA examiner, who was asked to provide an opinion with respect to the etiology of a right hip disability (currently service-connected), cited to a medical study that noted how individuals with medial knee osteoarthritis typically have an altered gait from the varus alignment of the knee which effects the muscles in the hip, suggesting hip muscle weakness.  In reviewing the evidence, the Board finds that the ordered examination must also include opinions as to whether any left hip disability or back disability was caused or aggravated by the service-connected degenerative joint disease of the right knee.  

Accordingly, the issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with respect to his claim for service connection for a left knee disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  

The examiner must conduct an imaging study and/or any other appropriate test to determine whether the Veteran has a diagnosed left knee disability.  The examiner must address whether the Veteran has any diagnosed disability of the left knee at any point during the appeal, to include genu varum.  

The examiner is asked to opine as to the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any left knee disability was caused by his service-connected degenerative joint disease of the right knee.  

b.  Is it at least as likely as not (50 percent probability or more) that any left knee disability was aggravated by his service-connected degenerative joint disease of the right knee.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

2.  Schedule the Veteran for a VA examination with respect to his left hip disability and back disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  Any indicated tests and studies should be completed.  The examiner is asked to express opinions as to the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any left hip disability was caused by his service-connected degenerative joint disease of the right knee.  

b.  Is it at least as likely as not (50 percent probability or more) that any left hip disability was aggravated by his service-connected degenerative joint disease of the right knee.  

c.  Is it at least as likely as not (50 percent probability or more) that any left hip disability was caused by his service-connected degenerative joint disease of the right hip.

d.  Is it at least as likely as not (50 percent probability or more) that any left hip disability was aggravated by his service-connected degenerative joint disease of the right hip.  

e.  Is it at least as likely as not (50 percent probability or more) that any back disability was caused by his service-connected degenerative joint disease of the right knee.  

f.  Is it at least as likely as not (50 percent probability or more) that any back disability was aggravated by his service-connected degenerative joint disease of the right knee.  

g.  Is it at least as likely as not (50 percent probability or more) that any back disability was caused by his service-connected degenerative joint disease of the right hip.

d.  Is it at least as likely as not (50 percent probability or more) that any back disability was aggravated by his service-connected degenerative joint disease of the right hip.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

3.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


